IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0743
                             Filed February 8, 2017


WILLIAM A. INTRILIGATOR and LISA H. INTRILIGATOR,
     Plaintiffs-Appellants,

vs.

DAVID R. RAFOTH and JANIE M. RAFOTH,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      William and Lisa Intriligator appeal after the district court entered judgment

in favor of David and Janie Rafoth on claims the Rafoths made material

misrepresentations regarding the roof of a home they sold to the Intriligators.

AFFIRMED.




      Rebecca A. Feiereisen of Arenson Law Group, P.C., Cedar Rapids, for

appellants.

      Robert L. Sudmeier of Fuerste, Carew, Juergens & Sudmeier, P.C.,

Dubuque, for appellees.



      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                           2


DOYLE, Judge.

       This appeal concerns the 2012 sale of a home from David and Janie

Rafoth to William and Lisa Intriligator.        After the parties engaged in two

unsuccessful attempts to negotiate the sale, the third time was the charm; the

sale closed in August 2012. The Intriligators became less charmed by the home

itself, however, after its metal roof leaked in 2013 and again in 2014. Attempts to

repair the leaks led to the roof’s replacement and then to a second replacement

when problems persisted.

       At the district court level, the Intriligators were self-represented litigants.

They filed a petition to recover the damages they incurred from the leaky roof.

They alleged the Rafoths violated the statutory disclosure requirements for real

estate sales, fraudulently misrepresented the roof’s condition, and breached the

purchase contract by failing to disclose defects in the roof. The crux of their

claims required proof the Rafoths failed to disclose information regarding the

roof’s condition that they knew or reasonably should have known. After a bench

trial, the district court found the Intriligators failed to prove this element of their

claims and entered judgment in favor of the Rafoths.

       The Intriligators appealed.     They claim the trial court erred in making

evidentiary rulings and in finding they failed to prove their claims of the alleged

statutory violation and breach of contract.

       I. Expert Witness.

       The Intriligators first challenge the trial court’s ruling excluding their expert

witnesses.   We review the trial court’s decision on whether to allow expert

witness testimony for an abuse of discretion. See Donovan v. State, 445 N.W.2d
3


763, 766 (Iowa 1989).      We will not disturb the court’s ruling unless it was

exercised on a clearly untenable ground or to an extent clearly unreasonable.

See id.

       The trial was originally set to begin in September 2015. For reasons not

revealed in the record, a notice of civil trial setting conference was entered on the

day the trial was to begin. About a week later, the trial was rescheduled for

January 2016. The order rescheduling the trial did not reset discovery deadlines

but indicated the deadlines “may be amended, without further leave of court, by

filing a Stipulated Amendment to Scheduling Order.”

       In October 2015, the Intriligators, who had failed to designate any expert

witness by the May 2015 deadline provided in the original scheduling order,

moved to extend the expert designation deadline to November 22, 2015. The

district court “conditionally” denied the motion.      In spite of this ruling, on

December 16, 2015, the Intriligators moved to designate two expert witnesses.

The district court denied the motion on January 7, 2016, stating:

       The trial date was scheduled in mid-September, and trial is now
       less than two weeks away. . . . Allowing another expert with result
       in the [Rafoths]’ need to depose that expert and perhaps secure a
       new expert of their own. And it may result in a continuance. The
       [Intriligators]’ request to extend deadlines was denied on 10-14-15.
       After considering the motion and the resistance, the motion is
       denied.

The court also denied two motions seeking reconsideration of its ruling.

       The district court properly exercised its discretion in excluding the expert

witnesses. The Intriligators missed the May 2015 deadline to designate their

expert witnesses. Their motion to extend the deadline, filed almost four months

after the deadline had passed, was denied.        The Intriligators then moved to
                                         4


designate expert witnesses in December 2015—nearly a month after the date on

which they sought to move the deadline to designate their expert witnesses and

just one month before trial was scheduled to begin. The court’s concerns about

the untimely designation causing additional delays were not untenable or

unreasonable. Accordingly, we affirm.

       II. Admissibility of Evidence.

       The Intriligators next challenge an evidentiary ruling excluding certain

evidence from trial. We review any error in the admission of evidence for an

abuse of discretion. See Scott v. Dutton-Lainson Co., 774 N.W.2d 501, 503

(Iowa 2009).    Reversal is only warranted if exclusion of evidence affected a

party’s substantial rights. See id.

       During David Rafoth’s cross-examination, the Intriligators attempted to

offer evidence concerning the International Residential Building Code.           The

Rafoths’ counsel objected based on a lack of foundation, arguing:

       [The international code has] not been demonstrated to in any way
       be in force as to this property. It’s now being used and about to be
       read from without any foundation that it represents any sort of
       industry standard apart from governmental organization enactment
       of some controlling code, so it shouldn’t be—the witness should not
       be examined from it by a reading of it or the document otherwise
       used in the examination.

The district court sustained the objection. The Intriligators claim the trial court

erred in determining evidence relating to the international code was inadmissible.

       Although the Intriligators claim on appeal that “it is clear that the

international residential code is, in fact, controlling,” they failed to lay any

foundational basis for this conclusion at trial. After the district court found there

had “been no showing that it has any controlling effect,” the court allowed the
                                           5


Intriligators to make an offer of proof to lay the foundation for its admissibility.

That foundation was never established.1 Therefore, the trial court was within its

discretion to deny the evidence.

       III. Substantial Evidence.

       Finally, the Intriligators contend the trial court erred in finding they failed to

prove their claims against the Rafoths. We review the trial court’s decision for

correction of errors at law. See Brokaw v. Winfield-Mt. Union Cmty Sch. Dist.,

788 N.W.2d 386, 388 (Iowa 2010). In doing so, we review the evidence in the

light most favorable to the trial court’s judgment. See id. The trial court’s fact

findings have the force of a special verdict and are binding if supported by

substantial evidence. See id. This is also true concerning witness credibility.

See id. at 394.

       The Intriligators claim the Rafoths are liable for their damages because

the Rafoths violated the provisions of Iowa Code chapter 558A (2015). This

chapter requires sellers of real estate to provide a disclosure statement that

makes good faith disclosures regarding the condition of the property. See Iowa

Code § 558A.2-.4. If the seller of real estate violates the provisions of chapter

1
  The Intriligators claim, without citation, that the court should have given them “a
measure of procedural slack given their pro se status.” This statement is contrary to
clearly established precedent:
         We do not utilize a deferential standard when persons choose to
         represent themselves. The law does not judge by two standards, one for
         lawyers and another for lay persons. Rather, all are expected to act with
         equal competence. If lay persons choose to proceed pro se, they do so
         at their own risk.
Kubik v. Burk, 540 N.W.2d 60, 63 (Iowa Ct. App. 1995) (internal citations omitted). See
also Conkey v. Hoak Motors, Inc., 637 N.W.2d 170, 173 (Iowa 2001) (“As a pro se
plaintiff, Conkey undertook responsibility for litigating his own cause. No part of that
obligation devolved upon the court.”); In re Estate of DeTar, 572 N.W.2d 178, 181 (Iowa
Ct. App. 1997) (“Substantial departures from appellate procedures cannot be permitted
on the basis that a non-lawyer is handling her own appeal.”).
                                          6


558A, the seller is liable to the purchaser for the amount of the purchaser’s actual

damages if the seller had actual knowledge of the inaccuracy in the disclosure

statement or failed to exercise ordinary care in obtaining the information. See id.

§ 558A.6.

       The trial court concluded the Intriligators failed to meet their burden of

proving the Rafoths violated the provisions of chapter 558A because there was

insufficient proof that the issues with the roof existed prior to the home’s sale. To

the extent there was evidence the defect existed before the home’s sale, the

court concluded it was insufficient to put the Rafoths on notice of the defect,

which would trigger the disclosure requirement.            Finally, the court also

determined the Intriligators failed to prove the Rafoths’ omission of the roof’s age

on the disclosure statement was a material misrepresentation, noting the

Intriligators made their final offer on the home a month after receiving the

disclosure statement.     The trial court found credible the Rafoths’ testimony

regarding their lack of knowledge of any problems regarding the roof while they

lived in the house and noted the evidence established that the Rafoths were

“particular about the way they kept their home,” leading the court to conclude that

if there had been “any problem similar to those complained of by [the

Intriligators], it is not plausible that [the Rafoths] would have abided them rather

than having them remedied immediately,” especially because David Rafoth “was

in the sheet metal business and had connections in the roofing and construction

industries.”

       Substantial evidence supports the district court’s findings. Viewing the

evidence in the light most favorable to the court’s judgment, the Intriligators failed
                                       7


to prove the Rafoths violated chapter 558A. Accordingly, we need not entertain

the Intriligators’ argument regarding the breach-of-contract claim, which

necessarily depends on the success of their chapter 558A claim. We affirm the

judgment entered in favor of the Rafoths on both claims.

      AFFIRMED.